                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

JIM CLAYPOOL                                       §
        Plaintiff,                                 §
                                                   §
v.                                                 §       Civil Action No. 1:19-CV-867-RP
                                                   §
STEADFAST INSURANCE COMPANY                        §
                      Defendant.                   §


                       PLAINTIFF’S DEMAND FOR JURY TRIAL

        Plaintiff, Jim Claypool, asserts his right under the Seventh Amendment to the U.S.

Constitution and demands, in accordance with Federal Rule of Civil Procedure 38, a trial by jury

on all issues.


                                                   Respectfully Submitted,

                                                   /s/ Dan Christensen
                                                   DC LAW, PLLC
                                                   Dan Christensen
                                                   SBN: 24010695
                                                   danjchristensen@gmail.com
                                                   1012 W. Anderson Ln.
                                                   Austin, Texas 78757
                                                   T: (512) 220-1800
                                                   F: (512) 220-1801
                                                   Attorney for Plaintiff
                           CERTIFICATE OF SERVICE

       I certify that on the 13th day of September,2019 a true and correct copy of the
foregoing document was served to each person listed below by the method indicated
as provided by Tex. R. Civ. P. 21 and 21a.

                                              /s/ Daniel J. Christensen
                                              DANIEL J. CHRISTENSEN

 William J. Akins
 SBN: 24011972                              ___CERTIFIED MAIL, RETURN RECEIPT
 FISHERBROYLES LLP                          REQUESTED:
 100 Congress Avenue. Ste. 2000
 Austin, Texas 78701                        → E-FILING AND/OR E-SERVICE
 William.akins@fisherbroyles.com
 P: (214)924-9504                           ____ EMAIL TRANSFER

 Bryan D. Pollard                           ____ FACSIMILE TRANSFER
 SBN: 00795592
 FISHERBROYLES LLP
 Highland Park Place
 4514 Cole Avenue, Ste. 600
 Dallas, TX 75205
 Bryan.pollard@fisherbroyles.com
 P: (214)984-7153
 F: (214)279-7192

 Attorneys for Defendant Steadfast
 Insurance Company
